                Case 1:17-cr-00449-RA Document 549
                                               548 Filed 01/21/21 Page 1 of 1

                                              LAW OFFICES OF
                                      STEPHEN TURANO
                                                   ______

                                            sturano@turanolaw.com

 275 MADISON AVENUE                                                                           60 PARK PLACE
 35TH FLOOR                                                                                         SUITE 703
 NEW YORK, NY 10016                                                                         NEWARK, NJ 07102
        _____                                                                                     ______

 TEL (917) 974-1781                                                                          TEL (973) 648-6777
 FAX (212) 208-2981                                                                          FAX (212) 208-2981
                                                                                                   ______

                                                                                 REPLY TO NEW JERSEY OFFICE


                                             January 21, 2021

By ECF
The Honorable Ronnie Abrams                                              Application granted. The sentence is
United States District Judge                                             adjourned to May 14, 2021 at 11:30 a.m.
Southern District of New York
Thurgood Marshall Courthouse                                             SO ORDERED.
40 Foley Square
New York, NY 1007                                                        _____________________
                                                                         Ronnie Abrams, U.S.D.J.
        Re: United States v. Tujuan Ford,                                January 21, 2021
            17 Cr. 449 (KPF)

Dear Judge Abrams:

       I represent Tujuan Ford in the above-referenced matter, whose sentence is scheduled for
February 26, 2012. It was previously adjourned from December 18, 2020, at my request.

       Mr. Ford is in state custody and it has been difficult communicate with him. In addition, Mr.
Ford’s mitigation specialist has some delays in obtaining releases and medical school records.

         Therefore, I request an adjournment of Mr. Ford’s sentencing to a date in May 2021.

                                                               Respectfully submitted,

                                                               /s/ Stephen Turano
                                                               Stephen Turano
                                                               Attorney for Tujuan Ford

cc:     Counsel for the Government (by ECF)
